Citation Nr: 9916526	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), denying the veteran 
entitlement to service connection for a bilateral hearing 
loss.

The Board acknowledges that because the veteran served during 
a period of war, his claim for VA service-connected 
disability benefits also raises the issue of entitlement to 
nonservice-connected pension benefits.  See 38 C.F.R. 
§ 3.151(a) (1998).  As this claim is not inextricably 
intertwined with the claim currently on appeal, it is 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).  


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
tending to show that he currently has a hearing loss 
disability or that such disability is linked to noise 
exposure or other disease or injury in service.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if the 
condition is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§  3.307, 3.309 (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has a duty to assist a claimant 
in developing facts pertinent to the claim, if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question is whether the veteran has 
presented evidence of a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) for service connection for a bilateral hearing 
loss.

The requirements of a well-grounded claim for service 
connection are outlined in Caluza v. Brown, 7 Vet. App. 498 
(1995).  There must be competent evidence of a current 
disability (a medical diagnosis).  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  There must also be competent 
evidence showing incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  Layno v. Brown, 
6 Vet. App. 465 (1994); Cartright v. Derwinski, 
2 Vet. App. 24 (1991).  There must also be a nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  Lathan v. Brown, 7 Vet. App. 359 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Background

The veteran's service medical records are for the most part 
unavailable, apparently having been destroyed by fire at the 
National Personnel Records Center (NPRC) in 1973.  A copy of 
the veteran's January 1953 medical examination for service 
separation, however, is on file and shows that the veteran's 
hearing at service discharge in January 195`3 was 15/15, 
whispered voice, bilaterally.  

The pertinent post service clinical data consists of a report 
of an April 1989 hearing test conducted by the veteran's then 
employer.  This test found that for high-pitched sounds, such 
as whistles and birds singing, the veteran's hearing was 
within normal range, bilaterally.  The veteran's hearing was 
also found to be within normal range, bilaterally, for common 
sounds, such as voices and most everyday sounds.  An 
otherwise uninterpreted audiological graph of the veteran's 
hearing test results was provided.  

On a VA mental disorder examination in November 1997, the 
veteran reported that during service he was a half-track 
operator in Korea as well as an assistant squad leader.  He 
indicated that he operated a "quad-50" which shoots four 40-
millimeter alert guns.  He added that the sound of gunfire 
and mortar in Korea was deafening.  The veteran expressed 
concern over failing hearing and memory loss.  The veteran's 
hearing was not tested on this examination.  However, the 
veteran's examiner noted that the veteran's hearing was 
tested by VA and found to be normal.  

Analysis

The Board observes that no competent evidence has been 
submitted to show that the veteran currently has a hearing 
loss, let alone one attributable to service.  To be well 
grounded, a claim must be supported by evidence, not just an 
allegation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The veteran, being a lay person, is incompetent to give an 
opinion or a diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his assertions 
referable to the medical question of diagnosis and causation 
presented in this case cannot constitute evidence to render 
his claim well grounded under 38 U.S.C.A. § 5107(a).  As the 
United States Court of Appeals for Veterans Claims noted in 
Gregory v. Brown, 8 Vet. App. 563, 568-9 (1996), which 
involved service connection for hemorrhoids, the combat 
veteran may use lay testimony to show that rectal bleeding 
happened in service, but not to show a current diagnosis or a 
nexus between a current condition and service.  

As a bilateral hearing loss is not objectively demonstrated, 
the claim is not well grounded.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Even if a hearing loss were 
currently shown, the veteran would have to present competent 
medical evidence linking the condition to service.  No such 
evidence has been submitted.  Thus, the claim for entitlement 
to service connection for bilateral hearing loss must be 
denied as not well grounded.

The Board views its discussion with respect to the veteran's 
claim for service connection for hypertension as sufficient 
to inform him of the type of evidence that is necessary to 
make this claim well grounded, such as to warrant full 
consideration of the benefits.  See Robinette v. Brown, 
8 Vet. App. 69, 77-88 (1995).  Hence, the VA has met its duty 
to inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

The claim for service connection for a bilateral hearing loss 
is denied as not well grounded.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

